Smith, J.,
delivered the opinion of the court.
This is an appeal from a decree dissolving an injunction restraining the appellee Williamson, sheriff of Lamar county, from selling certain land owned by the appellee Carpenter, under an execution issued on a judgment in an action of replevin.
• Carpenter purchased an automobile at a sale under an execution issued on a judgment against Gray. The automobile, which seems then to have been considerably worse for wear, was remodeled by Carpenter. Gray then sued out a writ of replevin in the circuit court of Lamar county to recover possession of the automobile, and when it was seized by the sheriff under the writ Carpenter executed a forthcoming bond therefor conditioned in accordance with section 4223, Code of 1906 (Hemingway’s Code, section 3052). When the cause came on for trial a judgment was rendered against Carpenter and his sureties directing them to return the automobile to Gray, or pay him three hundred fifty dollars, the- value thereof, and that they also bay to Gray twenty-six dollars “in*267terest as damages on said property from the time it was taken by said defendant to date.” The automobile, together with twenty-six dollárs was tendered by Carpenter to Gray, who refused to accept either on the ground that the automobile had been damaged while in Carpenter’s possession. The automobile was then delivered by Carpenter to the sheriff, who sold it, at the request of Gray, at public auction, obtaining therefor the sum of twenty dollars. The sheriff then levied on certain land owned by Carpenter under an execution issue on the alternative judgment for the’ value of the automobile, whereupon Carpenter brought this suit for an injunction restraining the sale under execution. On final hearing the temporary injunction which had been issued was dissolved, and the bill was dismissed.
The appellant admits that the automobile is not in the same condition it was when it came into his possession, but it is manifest from the evidence that the changes therein were made prior to its seizure under the writ of replevin and the execution under the forthcoming bond, that when the bond therefor was given it was stored and not thereafter used by Carpenter, and that when tendered to the appellee after the rendition of the judgment in the action of replevin it was in practically the same condition that it was when the bond therefor was executed. This being true, the appellant complied with the judgment when he tendered the automobile to the appellee.
There was evidence to the effect that automobiles had declined in price during the time the one here in question was in the appellant’s possession. It may be that depreciation in value of property for which a forthcoming bond has been given in an action of replevin may be an element of damage covered by the bond, as to which we express no opinion, but mere depreciation in value not caused by injury to the property subsequent to the execution of the bond resulting in damage thereto does not destroy the right of the defendant in an action of re*268plevin to return the property and thus satisfy the alternative judgment against him.
The decree of the court below will be reversed, and a decree will be rendered here making the injunction perpetual.

Reversed, and decree here.